United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Montgomery, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1309
Issued: September 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 30, 2017 appellant filed a timely appeal from an April 18, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
the last merit decision, dated November 23, 2016, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request for
a hearing.
FACTUAL HISTORY
On October 6, 2016 appellant, then a 56-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on October 5, 2016, she injured her lower back while in the
1

5 U.S.C. § 8101 et seq.

performance of duty. She explained that her back pain worsened throughout the day and that she
only did her “job of lifting, stretching.” Appellant stopped work on October 5, 2016. The
employing establishment controverted the claim, noting that she initially stated that she suffered a
recurrence of a prior back injury, but the next day she changed her statement to a “new injury.”
OWCP received two handwritten statements from appellant, which were both dated
October 5, 2016. In one statement, appellant indicated that she reinjured her back on October 5,
2016 and explained that the heavy workload over the course of the past two days aggravated an
old work-related back injury. Appellant further explained that her activities on October 5, 2016,
which included lifting trays/parcels and reaching for mailboxes, irritated her back, and throughout
the day it progressively worsened to the point where it became unbearable.
In appellant’s second statement of October 5, 2016 she noted that she injured her back at
work that day due to a combination of daily work activities, which included lifting mail
trays/parcels, reaching for mailboxes/parcels, and switching around trays. She further indicated
that her injury/condition progressively worsened throughout the day and by the end of her workday
the pain was unbearable.
OWCP received an October 7, 2016 duty status report (Form CA-17) signed by
Dr. Vladimir Andries, an attending Board-certified internist, who diagnosed acute left-sided
sciatica. Dr. Andries also provided an October 7, 2016 attending physician’s report from the
authorization for examination and/or treatment (Form CA-16) issued by the employing
establishment on October 6, 2016. He diagnosed acute back strain. Both reports noted an
October 6, 2016 date of injury. On the Form CA-16 Dr. Andries indicated that appellant’s
condition was due to “lifting/carrying heavy loads.” He further advised that she was totally
disabled from October 7 through 14, 2016.
In an October 21, 2016 development letter, OWCP informed appellant that the information
received to date was insufficient to establish her claim for compensation benefits. It requested that
she submit additional factual information and medical evidence, and afforded her 30 days to submit
the necessary evidence.
Appellant submitted a November 14, 2016 statement explaining that she had sustained a
back injury four years prior and initially thought that her current condition might be related. She
further noted that her previous injury was on the right side, and that currently her left side was
hurting.
OWCP also received additional medical evidence from Dr. Andries dated October 7
and 14, and November 9, 2016, as well as an undated progress report. Appellant’s diagnoses
included sciatica and lumbar intervertebral disc disorder without myelopathy. In his October 7
and 14, 2016 narrative reports, Dr. Andries noted an October 7, 2016 date of injury. He indicated
that appellant had an “acute back syndrome caused by repetitive lifting.” On November 9, 2016
Dr. Andries advised that appellant could return to work without limitations.
By decision dated November 23, 2016, OWCP denied appellant’s traumatic injury claim,
finding that she failed to establish causal relationship between her diagnosed condition and the
accepted October 5, 2016 employment incident.

2

On December 19, 2016 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. On her appeal request form, she provided an address
(P.O. Box) different than her previous address of record.
In a February 15, 2017 letter, OWCP advised appellant that a hearing was scheduled for
April 5, 2017 at 9:00 a.m., Eastern Standard Time, at a listed address in New York City. It mailed
the February 15, 2017 letter to the address that was of record prior to the time she provided a new
address on her December 19, 2016 appeal request form.
Appellant did not appear for the scheduled hearing.
By decision dated April 18, 2017, OWCP found that appellant had abandoned her request
for a hearing. It determined that she received a written notice of the hearing 30 days before the
scheduled hearing, but did not appear and did not explain her absence either before or after the
scheduled hearing.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final adverse
decision by OWCP is entitled to receive a hearing upon writing to the address specified in the
decision within 30 days of the date of the decision for which a hearing is sought.2 Unless otherwise
directed in writing by the claimant, the representative of OWCP’s Branch of Hearings and Review
will mail a notice of the time, place, and method of the hearing to the claimant and any
representative at least 30 days before the scheduled date.3 OWCP has the burden of proving that
it mailed notice of a scheduled hearing to the claimant and any representative.4
A claimant who fails to appear at a scheduled hearing may request in writing within 10 days
after the date set for the hearing that another hearing be scheduled. Where good cause for failure
to appear is shown, another hearing will be scheduled and conducted by teleconference. The
failure of the claimant to request another hearing within 10 days, or the failure of the claimant to
appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing.5
Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary
course of business is presumed to have been received. This is known as the mailbox rule.6

2

Id. at § 8124(b)(1); 20 C.F.R. § 10.616(a).

3

Id. at § 10.617(b).

4

T.P., Docket No. 15-0806 (issued September 11, 2015).

5

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written
Record, Chapter 2.1601.6g (October 2011).
6

See James A. Gray, 54 ECAB 277, 280 (2002).

3

ANALYSIS
The Board finds that OWCP improperly determined that appellant abandoned her request
for a hearing.
The Board finds that the record does not establish that the notice of hearing was properly
addressed and mailed to appellant. On December 19, 2016 appellant informed OWCP that she
was no longer living at her address of record by providing a new address (P.O. Box). However,
on February 15, 2017, OWCP did not mail the notice of hearing to that address. Instead, it mailed
the hearing notice to the address that was of record prior to the time appellant provided her new
address on December 19, 2016. As the record demonstrates that OWCP did not mail the notice of
oral hearing to her at her last known address, the presumption inherent in the mailbox rule, i.e.,
that a notice properly addressed and mailed to an individual in the ordinary course of business was
received by that individual, is rebutted.7 Thus, the Board finds that the record contains no evidence
that appellant was properly notified of the oral hearing scheduled for April 5, 2017.8
For these reasons, OWCP has not met its burden of proof that it mailed appellant the notice
of the scheduled hearing. The case shall be remanded to OWCP to provide her the opportunity for
a hearing.9
CONCLUSION
The Board finds that OWCP improperly determined that appellant abandoned her request
for a hearing.

7
Id. See also R.W., Docket No. 15-1886 (issued February 4, 2016); Joseph R. Giallanza, 55 ECAB 186,
191 (2003).
8

See R.C., 59 ECAB 521, 524 (2008).

9

The case record includes an October 6, 2016 CA-16 form. When the employing establishment properly executes
a Form CA-16 which authorizes medical treatment as a result of an employee’s claim for an employment-related
injury, the Form CA-16 creates a contractual obligation, which does not involve the employee directly, to pay for the
cost of the examination or treatment regardless of the action taken on the claim. The period for which treatment is
authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See
20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2017 decision of the Office of Workers’
Compensation Programs is reversed and the case is remanded to OWCP for action consistent with
this decision.
Issued: September 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

